 



EXHIBIT 10.46

McAfee, Inc.

Independent Director Cash Compensation Plan

Annual Retainer Schedule

          Category        
 
       
Board Retainer
  $ 40,000  
Committee Chairman additional retainer
    10,000  
Lead Independent Director additional retainer
    10,000  

All fees are paid quarterly. In addition, McAfee reimburses directors for
reasonable travel and other expenses incurred in attending meetings or
participating in professional development and education activities.

Furthermore, under McAfee’s current Stock Option Plan for Outside Directors
non-employee directors are automatically granted an option to purchase 50,000
shares of our common stock when they first become a director. Each year after
the initial grant they are entitled to receive an additional option grant to
purchase up to 25,000 shares of our common stock. All options under this plan
are granted at the fair market value on the date of grant. The initial grant
vests one-third each year over three years from the date of grant. The
subsequent grants vest in full three years from the date of grant. All options
granted under this plan become fully exercisable in the event of certain
mergers, sales of assets or sales of the majority of our voting stock.

